'



                                                                                                     el
                                                                                                      vw g  w.j f
                                                                                                                ,l*Eb
                                                                                                                   '   J/
                                                                                                                        .
                                                                                                                        e                                                                                                                                                                                                     -I       .                            '/ .y
                                                                                                   ;' T1'C-    F&/P- -1 7-                                                                                                                                                                                                                                       8 z- LERK'S oFFl'c'a U s ojs'r
                                                                                                                                                                                                       . .                                                                  .                                                                                                                                                             .* 1se,
                                                                                                                                                                                                                                                                                                                                                                                                                                                o uR-j
             -
                                                                                                                                                                            yjt
                                                                                                                                                                              .
                                                                                                                                                                              .$
                                                                                                                                                                               .
                                                                                                                                                                               $r3                            .
                                                                                                                                                                                                              r                                                                                                                                                                                                                Ay RoAxoc IvA
                                                                                                                                                                            .
                                                                                                                                                                             . q,ë                        ...
                                                                                                                                                                                                           .. . .
                                                                                                                                                                                                                .                                                                                                                                                                                                                   F'jj-sa
                                                                                                    -4;                                                        kk. .                                                                .                                   .                         .                                     l                                         $.                %, --<
                                                    ''                                                                                                                                                                                                                                                                                                                                                                                                     .
              -.ï..'                                     ' .
                                                              .            d               . ,-                         .':j
                                                                                                                                '
                                                                                                                                    .
                                                                                                                                            -''
                                                                                                                                             %
                                                                                                                                                          %.-
                                                                                                                                                            . y.$  h
                                                                                                                                                                                                        '
                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                    -                  -                                                      -           .                    k'                    .              .              -.     t
                                                                                                                                                                                                                                                                                                                                                                                                          .                         ' ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                       - .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .         d.:,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1-
              .
              .

                              ' .q
                                          .
                                                   ,,

                                                                      .
                                                                        jjejjj/l-) - ---
                                                                           ,
                                                                                        ).--,.,
                                                                                       '.
                                                                                                                                                                                                                                                                         , .
                                                                                                                                                                                                                                                                           u.                                                           a,-. .
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                             -,. .
                                                                                                                                                                                                                                                                                                                                                 ,yjoja .

                                                                                                                                                                                                                                                                                                                                                                                                                                   - .
                                                                                                                                                                                                                                                                                                                                                                                                                                       ...             ,, .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,

                                                                                                                                                                                                                                        z!t t jq
                                                                                                                                                                                                                                               !,,                                                                                                                                                                                                                               (; yj
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                      '
                              '
                              .  w
                                 V                                                                      .            w   . .                         '     ' . .b'w N                                                          '                                                .'                                  .;z           î 3L's '                                 '                       jl:jyv
                                                                                                                                                                                                                                                                                                                                                                                                        ''                     .               l.
                                   ..             .. d           N,,                   K.           ..              ,. .. *                         ' .. .-N . ; ....; Na.                                             ..           jijpr,.jpr .                                *.                 .                          : *.                               ..' ,                               .                     .
                                                                                                                                                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .,
                                          .
                                                                       ..
                                                                               '..
                                                                                           -                            .
                                                                                                                        '
                                                                                                                                                        . .. .'
                                                                                                                                                             'x.h. .                                                                .                          'x
                                                                                                                                                                                                                                                                                       ,      .                                    .                                 .. v h                        .                   . D                         r
                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ue-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -r
                                                                                                                                                                                                                                                                                                                                                                                                                                                     w  -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                       u. &'
                                                   .                                                                                                                     h '..                                                                                                                            k1'                          %'
                                                                                                                                                                                                                                                                                                                                        'h
                               ' x' ...                                                                                     s
                                                                                                                                                 ..               . .. ' : .. ,
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                         ,,       .. .% '                                             .
                                                                                                                                                                                                                                                                                                  ... . .               .          . .
                                                                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                                                                                                                                   oox j wpS
                                                                                                                                                                                                                                                                                                                                                         o, u.s..                                            . ;
                                                                                                                                                                                                                                                                                                                                                                                                               .T
                                                                                                                                                                                                                                                                                                                                                                                                                )e'
                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                  h
                                                                                                                                                                                                                                                                                                                                                                                                                 .j                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .:   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .            . . ..

                          '                   .                                                                                     1                                                     '                                                                                                                                                                           '                                                                '       ''t '
    - -- ' -             -- ---
                               .
                                                   .=
                                                        '.                                         '
                                                                                                   !                         .      .,
                                                                                                                                     .j;.
                                                                                                                                        .                 .
                                                                                                                                                              ... .hk                     y,
                                                                                                                                                                                          '
                                                                                                                                                                                         .. j
                                                                                                                                                                                            ,':
                                                                                                                                                                                              '
                                                                                                                                                                                              .. '
                                                                                                                                                                                                 .
                                                                                                                                                                                                 î
                                                                                                                                                                                                 .*.
                                                                                                                                                                                                   h
                                                                                                                                                                                                   k.h
                                                                                                                                                                                                     ...'
                                                                                                                                                                                                        $
                                                                                                                                                                                                        ,
                                                                                                                                                                                                        '
                                                                                                                                                                                                        .                                                                                                         !
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  t                                ...- -..
                                                                                                                                                                                                                                                                                                                                                   ,                  .
                                                                                                                                                                                                                                                                                                                                                                 .........................
                                                                                                                                                                                                                                                                                                                                                                                           ''' ..'
                                                                                                                                                                                                                                                                                                                                                                                                 ':                        .           '
                                                                                                                                                                                                                                                                                                                                                                                                                                       z           :', ,
             $ .'x                         . '
                                             ',                  N                                                  '                        ..'
                                                                                                                                                                                .                                     x'
                                                                                                                                                                                                                       '            ..'                    j                                                                                                                           .                                                   . .' ,'..ta
                  '           .
                                   K
                                   .        < .,                                                                                    .                                                                                                            &                 ' x                 J N .'                       .Ak'                               '' '
                                                                                                                                                                                                                                                                                                                                                       '         N ':
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                             '. .
                                                                                                                                                                                                                                                                                                                                                                                                         ' *
                      .                                                                            u
                                                                                                   '                        i                                                                               j.                ,                                                                                                                q             $                                       k h' '
     .                                                                                                                                                                *              ,.1:..                           .                      'x-=*--                                     '                                                                  ,u   .                                                                                         -
                                          x '
                                           - -
                                                              r                            Ij
                                                                                            /l
                                                                                             k                                   !
                                                                                                                                 t                            4
                                                                                                                                                              .                      ; '. -
                                                                                                                                                                                          '
                                                                                                                                                                                          >*... 'N 42. .,'s *.  '                                                                                             v:; %
                                                                                                                                                                                                                                                                                                          ., ,%.
                                                                                                                                                                                                                                                                                                                  àî '
                                                                                                                                                                                                                                                                                                                     'j- - -
                                                                                                                                                                                                                                                                                                                           t;-v
                                                                                                                                                                                                                                                                                                                              ''-..
                                                                                                                                                                                                                                                                                                                                  .                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                             . '
                                                                                                                                                                                                                                                                                                                                                                                                                                           ..'.            '       b                      .
                                                                                                                                                                                                        .. )
                                                                                           j/'j ,j
                                                                                                 ;
                                                                                                 p
                                                                                                 q
                                                                                                 jr.)
                                                                                                    j;
                                                                                                     ?
                                                                                                     .
                                                                                                     ?
                                                                                                     L4(%
                                                                                                        à
                                                                                                        (
                                                                                                        '
                                                                                                        ...
                                                                                                          <
                                                                                                          . 'i. j
                                                                                                                !v
                                                                                                                 ..
                                                                                                                  -'(..*h
                                                                                                                        ...jj
                                                                                                                            /
                                                                                                                            .
                                                                                                                            /
                                                                                                                            '
                                                                                                                            j
                                                                                                                            e
                                                                                                                            .
                                                                                                                            lk
                                                                                                                             j
                                                                                                                             /
                                                                                                                             '.
                                                                                                                             .                                                                            ...... .                                                                            .
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                              -
                                             .                        .,                                                                                                                                                                                                                                          .
                                                                               .
                                                                                                                                                                                                     )
                                                                                                                                                                                                     4v                                                                                           .                     .........-
                                                                                                                                                                                                                                                                                                                                 .. .              .u        ::... , .
                                                                                                                                                                                                                                                                                                                                                            .a
                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                              ...... ..                                             .
                                                                                                                                                                                                     j                                                                                                                                         ,                           ,               .                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                    î '                                                                                                                         ''..j
                                                                                                                                                                                J   rk
                                                                                                                                                                                     r
                                                                                                                                                                                     --
                                                                                                                                                                                                        .


                                                                                                                                                         d.'.e-î:'-w'l-./-4-h,'.=- .'y.,.- .-.-.-.-,t. '.'.'--. -                                                                                                                                                                                                          . . ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                 -,
                                                                                                                                                                                                                                                                                                                                                                                                                                  ''.
                         .                        ..                       .. ,                  .      ,               .



                                                  '- %           t ..
                                                                                                                f:k
                                                                                                                .
                                                                                                                '
                                                                                                                  -l                   '
                                                                                                                                    '' '
                                                                                                                                           - '
                                                                                                                                                 311
                                                                                                                                                   %d.'
                                                                                                                                                      !
                                                                                                                                                      %
                                                                                                                                                      b/T'            ;-* ïj)k .. ,..                           S;N            ',
                                                                                                                                                                                                                                        . -.
                                                                                                                                                                                                                                         ;..     1.
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  ), ' jg;. k
                                                                                                                                                                                                                                                       ij   a
                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                             .z.
                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                ' '
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                   . . ..

                                                                                                                                                                                                                                                                                                                              . ...., .
                                                                                                                                                                                                                                                                                                                                      s..? j., ,
                                                                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                                                                                                                                                           .         .        -
                                                                                                                                                                                                                                                                                                                                                                                                                s -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                     .                                                                 .           .-                                 , ..     h                                                                                              ,.'u .. ...
                                                                                                                                                                                                                                             h.                                                                                              ' '
                      -,
                                                   .
                                                    a
                                                                                        .
                                                                                       . -.                 .               ,.Av                     . ...ss
                                                                                                                                                           .                .   u.sqx- a. . k't
                                                                                                                                                                                              .
                                                                                                                                                                                                                      .    .& ;/yy
                                                                                                                                                                                                                          g.    't ...'.u
                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                         -sg-.
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                             gx-  ..       .
                                                                                                                                                                                                                                                               .                              .
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                       . . . - u .. ...c.x
                                                                                                                                                                                                                                                                                                                                                     ..     v u
                                                                                                                                                                                                                                                                                                                                                              u...
                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                                 . ..
                                                                                                                                                                                                                                                                                                                                                                                                              . ...
                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                   k ..                            . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   . .. .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,


                                              x                                        ..                                                                                           N. .                              .                                                                               .                                    .                                                             '             .                                             .
                 !                                                                                                  .        .       .       '                                                                   >=.                                                                                        ,                                           = -.                                       ' ' 'I'
             ..j                                         .                             .                                                .. .                              ,. . .                      . .j,x                                          v ,                   .                             .                       .                                           .-                                       '.,                 f'   t:.h
                                                                                                                                                                                                                                                                                                                                                                                                                                            i,1 '      .j
                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                .   N.                                    !$.                                                                ,            '. *                         '                                           .,          ,
                                                                                                                                                                                                                                                                                                                                                   '             'u
                                                                                                                                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                                                                                                                                                                 .           .
                                                                                                                                                         .                                        .                                                                                                                           .                                  a'           l
                                                                                                                                                                                               .
                                                                                       .- , .                                                        z                         .                                       ,                     j .x.                              .                                                                  z                          j :                                          -                               .x
                                                        ..                                                      .                            -                                                                                                            )                                                         a         .                                                                    .                               .                       .
                                          ,4                                                                                                             .'                                                       '                                                                                                                                              '   1                                                                             b
                                                        ' . .
                                                                      %'
                                                                       $                .$ 1
                                                                                           .                            'i .                         N                eh''                    .                                          A'*.%h '                           .                               i                          .'                                          '                             ' '.                                      'f
                                                            ' ..                        x                   '                       '                                      /.                  '                  .                                   :                                ..                 ...               !.            .                                                                      f                 .:      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                          '
         '                                    .N
                                               '                                                                                 *                                              #                               4 'I                                                              .       .                                       i     ' a                                       .I.              '%                    J'                                                                                        '
                                                         s
                                                        ,..
                                                                                       e '
                                                                                   ... .wv  cj  gyy ygj
                                                                                                   y.
                                                                                                        y
                                                                                                        .,j
                                                                                                          w.'
                                                                                                            .j :
                                                                                                          w .
                                                                                                            m
                                                                                                                $
                                                                                                                yjj$ .
                                                                                                                .
                                                                                                                            . j'
                                                                                                                               g
                                                                                                                                  ;y, jyp..  wm ;. .j       gdy
                                                                                                                                                              .
                                                                                                                                                              .t
                                                                                                                                                                  y
                                                                                                                                                                  ,)'
                                                                                                                                                                  . g..
                                                                                                                                                                 j y,
                                                                                                                                                                       g.$'..v
                                                                                                                                                                             yu ,                                                        .                                  .         t                                            .
                                                                                                        ,'
         '- s                                                              '
                                                                                       Ix
                                                                                        Ca;q
                                                                                           N
                                                                                           1
                                                                                           '
                                                                                           $''''X ..''
                                                                                                  Xâ dCZ 'Z k' Xf'
                                                                                                     w  s
                                                                                                                    -Xz'  lS.-.)-TZ
                                                                                                                                  ---N.
                                                                                                                                      , . ..
                                                                                                                                           Q-'        -y,
                                                                                                                                                        , -.,-J. .,
                                                                                                                                                        -           j@'# p j- g.X gp
     f )                                                                           ..
                                                                                       .              y ,1,
                                                                                                        -
                                                                                                                ''k
                                                                                                                 ..         ..
                                                                                                                            .. s . .             -
                                                                                                                                               * .J ,
                                                                                                                                                                      j         -.
                                                                                                                                                                                jV .-                       .
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                 .,                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                 - - -
                                                                                                                                                                                                                                                                                                                                                                                                                 . ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                       = .- :
                                                                                                                                                                                                                                                                                                                                                                                                                                               .           , .

                                                                                        -c e..  --. r*'VJJ'e 'u%'. r-'*,.4.- J-t'.-. '; '%-.....u,.1*'J'- C'.sA'-Xe , 'ï''' '%,'..
     --                                                                                                                                                                                                                   '                                                                                                                                                                              .                                                                                                         .
            '
       '- -
                                                                                        #  -            -                                                                                                              .
                                      !,.                ''                                   . . ..kJ                                                                                        '                                                                                                                               ê                    >                                                                                                           '
                                      wl'
                                      . j.'' w-i                                                   .'                       /'-''..
                                                                                                                                  ' . j '1                                               . ) . -n..                                                    . o .. ..                       .              .$ .                        .z .o                                   j                . . .,                      j '
                                                                        Z                                                                                     /                      .                            . 'V '                                             ' '.' *-                                             .                                          J
                                                                                                                                                                                                                                                                                                                                                                     '                                                                     *                                           .
                                                                      w Z
                                          ''. .                                                                                                                                                                                                                                                       ï
                      ;
                      $
                     '' .
                        '
                          ;
                          .                                       .
                                                                 . .
                                                                                          '
                                                                                           .
                                                                                               %'.
                                                                                                    p.' '# . , .). /V
                                                                                                         ' %
                                                                                                            .

                                                                                                                    ' '
                                                                                                                                p.pj,,l .
                                                                                                                              l'.' QC.,'i(
                                                                                                                                        /..pp
                                                                                                                                        .)X. .;
                                                                                                                                              ...
                                                                                                                                         i ' $ t,
                                                                                                                                                 j
                                                                                                                                                 y.g..
                                                                                                                                                     ,..J                       '
                                                                                                                                                                                                                                                               ..           ,
                                                                                                                                                                                                                                                                                  1k
                                                                                                                                                                                                                                                                                . ..          ,
                                                                                                                                                                                                                                                                                              .                         :
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                             '                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                               .,                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .



                                                      ,.' ;.   $
                                                               .
                                                               ,s.j........,s. y
                                                                               -zJ d..y..
                                                                                        y
                                                                                        .p..,/j'  t,5...çkjé),yk .gmz p 6.-.                                                                                                                                                                                                                                                                                           '
                      yy  h.
                           , ..'.
                                , .tp ...g-
                      ,
                          .                 jp,
                                             x
                                                .g
                                                 -g .                                                                   . .. .
                                                                                                                                                                           .
                                                                                                                                                                           .
                                                                                                                                                                           . . ..                                                                                                                                                                           .     . ....                         ..... .           .               .
                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                   ...

                           '                       .
                                                    .
                                                      $    .   .   ,             /I
                                                                                  J(/3z-
                                                                                       . l. : -
                                                                                       .
                                                                                                       ,l/.,, // .
                                                                                                            .           .
                                                                                                                               ,n
                                                                                                                               .                                                    ''
                                                                                                                                                                                     '                            ,                          ,
                                                                                                                                                                                                                                                                                          .                     '
                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                   ' &rk /
                                      -
                                              . .//,. .
                                                       ;
                                                        C       vu..'.,v' j     .t.
                                                                                  /gj ks.
                                                                                        '
                                                                                        .
                                                                                        ,  y b '
                                                                                               ..
                                                                                                p   r  j .. p  .t J.-
                                                                                                                      .'
                                                                                                                       -..f
                                                                                                                          .
                                                                                                                          - x
                                                                                                                            -r 0-
                                                                                                                               .< .,'
                                                                                                                                    .5.
                                                                                                                                      . .-                        ,         .
                                                                                                                                                                                              .
                                                                                                                                                                                                      .
                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                             . ..                                                     . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .


                     .
                     y
                     '.
                     . y
                       ,
                       xk
                        (j x
                           ...K
                              qq.      .          -. N n          .                  jt
                                                                                      p
                                                                                      j             ,
                                                                                                    y.' > ,.                        t
                                ,.
                                    yy..
                                       -
                                       jjà
                                    >= N
                                         y '.pg...
                                            J'-
                                                  '..,
                                                     j: s . py
                                                             uv
                                                             ,
                                                             t.   ,
                                                                      .y
                                                                      j .a,
                                                                          jjg
                                                                            ..y. .,y,p..
                                                                                     . ....g.s,y
                                                                                               .p          y .j    '.ï.    j
                                                                                                                           .
                                                                                                                           <..
                                                                                                                             ,
                                                                                                                             yy
                                                                                                                              g,e
                                                                                                                                m
                                                                                                                                a m j
                                                                                                                                    o.,.ygu g
                                                                                                                                            j
                                                                                                                                            .                 .
                                                                                                                                                               ,
                                                                                                                                                                  '


                                                                                                                                                                  .
                                                                                                                                                                                    '                  w.
                                                                                                                                                                                                          . . . y --                                                                                                          .
                                                                                                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                                                                                                           .   q
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                        .         ,.
                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                             .



                      -''' '          '
                                      I
                                      ;
                                      ,
                                      '                           ' '                                           .,                                        '( ... .,                                                                                   .                          ..
                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                   1..
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                     .                                    j
                                                                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                                                                          jl
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                           p
                                                                                                                                                                                                                                                                                                                           .j
                                                                                                                                                                                                                                                                                                                            ,A
                                                                                                                                                                                                                                                                                                                             y. j!
                                                                                                                                                                                                                                                                                                                                 p                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                             r l
                                                                                                                                                                                                                                                                                                                                                                                                               i                                                                       '
     '                    -       .
                                              .                     . .
                                                                           *%.
                                                                             :.a
                                                                               .;='t.-'vyg
                                                                                         ..
                                                                                          %'
                                                                                           .
                                                                                           -
                                                                                           .
                                                                                           '
                                                                                           t
                                                                                           .
                                                                                           ,yL..<
                                                                                                ..m.
                                                                                                   .j=.p.x=(
                                                                                                   z.
                                                                                                   R.      '-a;.w..
                                                                                                     , .. . ' ''
                                                                                                                  '(1
                                                                                                                  x ..C
                                                                                                                      .
                                                                                                                      j
                                                                                                                      '-.
                                                                                                                        '-a)
                                                                                                                           t..
                                                                                                                            .=
                                                                                                                            *;
                                                                                                                             .
                                                                                                                              ..j
                                                                                                                                =.
                                                                                                                                 r
                                                                                                                                 w
                                                                                                                                 l)
                                                                                                                                  '=)
                                                                                                                                    ..v..(.=v.j'
                                                                                                                                     .         =.
                                                                                                                                                '
                                                                                                                                                =.=/
                                                                                                                                               'j
                                                                                                                                                   =.
                                                                                                                                                    tj!.
                                                                                                                                                       g-.
                                                                                                                                                         j
                                                                                                                                                         z,
                                                                                                                                                          -.'/'-
                                                                                                                                                            .
                                                                                                                                                              .
                                                                                                                                                               '-.'
                                                                                                                                                               -  7
                                                                                                                                                                  .
                                                                                                                                                                  '
                                                                                                                                                                  x
                                                                                                                                                                  ''j
                                                                                                                                                                    pj-z-
                                                                                                                                                                        '.2.''zg,,'.-'''m j1y
                                                                                                                                                                              5'            ,
                                                                                                                                                                                             >-vg
                                                                                                                                                                                                ..,
                                                                                                                                                                                                  '
                                                                                                                                                                                                  . -.
                                                                                                                                                                                                  -*5
                                                                                                                                                                                                      .. .a...
                                                                                                                                                                                                          , ,     '
                                                                                                                                                                                                                                                                                                                                                                                  ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -'.                        .
                              % ..*:j                                                  y                                                                                                          r. ' .Ie/
                                                                                                                                                                                                   .      '                                           2 t e'p                          -. .. t..                                  $..,t .                                ..                                                                .


                                  4
                                                                    ;
                                                                    pnr
                                                                    . j
                                                                      yjs :. . 8,(      4
                                                                                                    ,
                                                                                                        py .u,' t         ., gj?  y
                                                                                                                                  ,qjî.h    ,..jg. yeyg   ym mpy   d
                                                                                                                                                                     g.s
                                                                                                                                                                       . .
                                                                                                                                                                         . vp    .     t y    r/.   .                                            --',                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                    .

                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        .                '
                                                                                                                                                                                                                                                                                                                                                                                                                   .



                                   *. . '%M
                                            .            l.t           .j: .
                                                                           .
                                                                                       . -.
                                                                                               .
                                                                                                  16:      .               ;.j
                                                                                                                            .   ,         , .. .     ./
                                                                                                                                                      ,
                                                                                                                                                        /F-'k jr j
                                                                                                                                                                 ,j,
                                                                                                                                                                   9
                                                                                                                                                                   j;
                                                                                                                                                                    ..
                                                                                                                                                                     ,..                                                   .             .k                                                                                                                          a.                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                           .... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                       y
                                       , x
                                            '&'.J*.'jk.o$2A'
                                                         '-
                                                                 .  g
                                                                    - j/
                                                                       .
                                                                       Q:-.a:-':- ,'p '
                                                                                   ..       . ./u.  lj ,  ;=.ye  '.
                                                                                                                  CJ-.
                                                                                                                     w=.,..
                                                                                                                          Q.... ,
                                                                                                                                .....,
                                                                                                                                     .w.
                                                                                                                                    v.
                                                                                                                                       u.a'.
                                                                                                                                           n= .Q.,g
                                                                                                                                                  <
                                                                                                                                                  j:
                                                                                                                                                   =.':t ;>    y..?
                                                                                                                                                                  ,'   g.                  p                                        r
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .   .-


                                          '' ' ..J.         J=J/r : Ij -
                                                             .             .
                                                                                   ,
                                                                                   j
                                                                                   ..
                                                                                   .

                                                                                     k.
                                                                                      ''-. '
                                                                                               .
                                                                                               ,

                                                                                                 J.: '.J4
                                                                                                       '
                                                                                                       2.
                                                                                                        >,j
                                                                                                          .y
                                                                                                           Tty'. q
                                                                                                            . --.-
                                                                                                                          v
                                                                                                                          x.
                                                                                                                           s.'3'..4'1':xy
                                                                                                                           Ai             j
                                                                                                                                          .
                                                                                                                                    - - ,w.  ,y
                                                                                                                                              ..w
                                                                                                                                                y
                                                                                                                                                .l %
                                                                                                                                                   ,
                                                                                                                                                   ...
                                                                                                                                                     ...-''
                                                                                                                                                          w'
                                                                                                                                                           .'
                                                                                                                                                            .--
                                                                                                                                                              x f.    .
                                                                                                                                                                      '..',     . .
                                                                                                                                                                                    jg.
                                                                                                                                                                                      'j P/)-t
                                                                            -1...jt é.y. j ;bg.. = &.. ..-- . .-
                                                                                                A
                                                                                                ?      .                               l
                                                                                                                                       '
                                                                                                                                       :  '    k     4
                                                                                                                                                     k'
                                                                                                                                                      .                   t                i' 3    S.
                                                                                                                                                                                                   '.             '-                    .z *          .                                                         .                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                         .. , ,                .yops. .,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''u. ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      * '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .


                                      ' ''.
                                              .
                                              '
                                                                                W '= = I '
                                                                                   -              -'
                                                                                                   .-      T .  ,     .   ..  ,z  .   J
                                                                                                                                      //
                                                                                                                                       J
                                                                                                                                       .  p   .,.   j.
                                                                                                                                                     =,.  :4 .f      @/ p
                                                                                                                                                                        t>  '
                                                                                                                                                                            .    . x
                                                                                                                                                                                    ..
                                                                                                                                                                                    J'
                                                                                                                                                                                     - -
                                                                                                                                                                                       ê 1
                                                                                                                                                                                         - J-1-
                                                                                                                                                                                              .- Lc
                                                                                                                                                                                                       .
                                                                                                                                                                                                                                             .            .         .
                                                                                                                                                                                                                                                                            .                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                         . .

                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                  .,..
                                                                                                                                                                                                                                                                                                                                                                                                                                       '               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..

             '
                  .

             .. .. .
                         .    -
                                  . ,j ,.
                                   ' . ' -,
                                                  z
                                                      444/
                                                      ,  41j
                                                            j
                                                           1'J
                                                             4:. ..
                                                                    .' ..ë/W1
                                                                      .'      C '' .  e.jjpj.
                                                                                            J.
                                                                                             ..
                                                                                              J,
                                                                                               %
                                                                                               ,..
                                                                                               #     j
                                                                                                     .='F-'
                                                                                                    - . - -S.. ,..-'v..
                                                                                                                      $. Yz yj ,.
                                                                                                                                'gcp.'j, ggj
                                                                                                                                         y
                                                                                                                                         '
                                                                                                                                             -
                                                                                                                                             .
                                                                                                                                              .j -y pys
                                                                                                                                                      - -     .., '
                                                                                                                                                                     . . .J,4./j4/'y.gj
                                                                                                                                                                      : .               .           /
                                                                                                                                                                                                                                                                                                          l'
                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                             . .z-                 -                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .           .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .    .

                                                                                   ,                                              yjy         . .                   ,                 t;
                                                                                                                                                                                      j                                                               ..
                                                                                                                                                                                                                                                               j;j                     jkg
                                                                                                                                                                                                                                                                                         jy                                                                                                                                                                    ,
                                                                                                                                                                                                   j                                                                                                                                                                                                                                       ,,
                                                                                   '
                                                                               .                        =                       ==                   .-                   ...sv xe .                                                                                                                      .

                                                                                   f'
                                                                                    PL/
                                                                                      Q-. ..=-
                                                                                            'y/.$,
                                                                                                 .kf
                                                                                                   ,vl-.. ,
                                                                                                          .
                                                                                                          ,,.
                                                                                                            /;Ja,                                                                                                                                                                      lyo-y:.
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                             ,a
                                                                                                                                                                                                                                                                                              -..J y.,t-a, gv
                                                                                                                                                                                                                                                                                                            ,s,
                                                                                                                                                                                                                                                                                                              ..,N..sp
                                                                                                                                                                                                                                                                                                                    .z-..y
                                                                                                                                                                                                                                                                                                                         .zg
                                                                                                                                                                                                                                                                                                                           a.
                                                   ''
                                                                  '
                                                                                      .                   .                                                                                                 .
                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                    ; J' .Jj
                                                                                                                                                                                              ''          'h                                                                                                                                                                       -.                                                                          ''                         '
                                                                                       'w
                                                                                        z. .', ,0
                                                                                               n.j
                                                                                                 u              y.,. z
                                                                                                                     '+
                                                                                                                      ''
                                                                                                                       g
                                                                                                                       r
                                                                                                                       :'y
                                                                                                                         .' m                                                                                                                                                           .. ' ) . jg,j '
                                                                                                 yjz
                                                                                                   ,
                                                                                                   <)y
                                                                                                     '
                                                                                                     p/.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
    ..=.'- ''
                                                                           '
                                                                      ' . w=   t?
                                                                                *1). t.
                                                                                      '
                                                                                      ..0. j       w    .
                                                                                                         ,. ,
                                                                                                        j . ...
                                                                                                              z .w -w.. w . +u ..
                                                                                                                                                                                          .
                                                                                                                                                                                              .                                         .
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             . y      vy                    y..
                                                                                                                                                                                                                                                                                                              x,,g.j                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                   y..
                                                                                                                                                                                                                                                                                                                                                                                                         .                     . .m
                                                                                                                                                                                                                                                                                                                                                                                                                                                               j                         , .
                                                                                        '? - I.= -.-              s.                                                                                                                                                        . . ...j
                                                                                                                                                                                                                                                                                   s.                 y,.                               ..                                                 ...                                                                                        ,. ..
                                                                                                                                                                                                                                                        .                                                                                                                                                                                                           -    - - -                               ...   ..
                                                         ''
                                                                                                                .                                                               '        '                                     . -.               ....... . .                                                                                                                                                 .                                        . .          .
    t'
    t.            7
                     q$
                                      '
                                                  . s. .
                                                        '         '
                                                                                           -,                               t. ,
                                                                                                                                .
                                                                                                                                                              ,            .
                                                                                                                                                                                ... ..
                                                                                                                                                                                         .         .. ')
                                                                                                                                                                                                   L   l
                                                                                                                                                                                                       .').
                                                                                                                                                                                                          '
                                                                                                                                                                                                          ss ''4
                                                                                                                                                                                                               k
                                                                                                                                                                                                               ,,
                                                                                                                                                                                                                /
                                                                                                                                                                                                                .
                                                                                                                                                                                                                /
                                                                                                                                                                                                                '..'
                                                                                                                                                                                                                   L
                                                                                                                                                                                                                   ï,
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     jl
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      . '.,         '                                                                                                              ,,
                                                                                                                                                                                                                                                                                                                                                    k                                                ''
                                                                                                                                                                                                                                                                                                                                                                                                                ,,... d
                                                                                                                                                                                                                                                                                                                                                                                                                      L.                                       '                               .
    .         z.
                                          v.
                                               .                               -.          s       J..
                                                                                                     P -''
                                                                                                         5
                                                                                                         .J
                                                                                                          -.-2#.
                                                                                                               -.
                                                                                                                :
                                                                                                                -.z
                                                                                                                  '.-Jp-fz.'. ,ê.
                                                                                                                         a1     .
                                                                                                                                -''
                                                                                                                                  .tl
                                                                                                                                  / 'r
                                                                                                                                    ,''t.. ,
                                                                                                                                           .
                                                                                                                                           ''.L' rq-q.
                                                                                                                                                     >.
                                                                                                                                                     .up
                                                                                                                                                       nl.,=                                                               ,
                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                          . -
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                  '.
                                                                                                                                                                                                                                                                                                                                       -                         .
                                                                                                                                                                                                                                                                                                                                                                              '                       ..      ,   -   /'
                                                                                                                                                                                                                                                                                                                                                                                                                       ..                  =       y'-/
                                                                                                                                                                                                                                                                                                                                                                                                                                                      J *J,
                                                                                                                                                                                                                                                                                                                                                                                                                                                          r.. . - -.

             .                                                                                                                               -                                                                                 -K                                  r                                                                                                          'î             I.              *i.
                                                                                                                                                                                                                                                                                                                                                                                                               '!                                          %
                                                                                                                                                                                                                                                                                                                                                                                  :. .
                                                                                                                                                                                                                                                                                                                                                                                     t ..:                                         t'xj k >1*u..
                                                                                                                                                                                                                                                                                                                                                                                                                                       <
                                                                                                                                                                                                                                                                                           Q.                                                                                                                                          x
                         ...          .                                                                                                 .                                                                                                                      '                           r '. .z.u                                                                                                                                                                      .                        .




                                                             Case 7:18-cv-00499-NKM-JCH Document 4 Filed 10/18/18 Page 1 of 5 Pageid#: 12
                                                           w                    .
                                                                                                                       '                     ...
                                                                                                                                                                1*                  :r                -            . .                    -.                                        '                                               .'                                    -'
                                                                       l.%i'j .. ' .                                                       ' '1                            .                                                                              ?                                          ,'
                                                                                   .'                             à..                                                      ..                                                  .
                                                                             .                                                     .
                                                                                                                                               .
                                                                                                                                                                                   .    $                   ' .-,
                                                                                                                                                                                                                .               ..
                                                                                                                                                                                                                                                          z ,.''.                    .'
                                                                                                                                                                                                                                                                                        ..                       .
                                                                                                                                                                                                                                                                                                                         = , .b
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                                                                                      1

                                                                                                         ht. l                             '                                                                               '                      --                                                 ..t                               *                                                   '




... .--... ...-.
               -                                           ..... -.'
                                                                   .--.- -. .
                                                                            L....o<..--a
                                                                                       r-
                                                                                       .x,wm o...
                                                                                                v
                                                                                                ae
                                                                                                 yu.
                                                                                                   c.c.
                                                                                                      <*.
                                                                                                        cu.a+cc.zc<.
                                                                                                                   ukrx 2ùzr.
                                                                                                                            :%tu
                                                                                                                               pxw..
                                                                                                                                   pAoQc4$.
                                                                                                                                          yq'2L:
                                                                                                                                               .
                                                                                                                                               F:
                                                                                                                                                .
                                                                                                                                                '
                                                                                                                                                :
                                                                                                                                                .J.'
                                                                                                                                                   g:.A
                                                                                                                                                   .  nu
                                                                                                                                                       r
                                                                                                                                                       ca.
                                                                                                                                                         -n.
                                                                                                                                                           rxr
                                                                                                                                                             y%x
                                                                                                                                                               wa
                                                                                                                                                                xi
                                                                                                                                                                 t.i.
                                                                                                                                                                    uv
                                                                                                                                                                     tq
                                                                                                                                                                      grac-
                                                                                                                                                                          w.
                                                                                                                                                                           r'
                                                                                                                                                                            wBrgr
                                                                                                                                                                                k-
                                                                                                                                                                                 pxmyaaz
                                                                                                                                                                                 .     s..
                                                                                                                                                                                         A
                                                    jg/
                                                     'r ç'
                                                         // /p
                                                             '
                                                             * g?zc                                                            -               lyt.k- y'cJg..
                                                                                                                                                            zT.
                                                                                                                                                              p,
                                                                                                                                                               .lwx-
                                                                                                                                                                   .t
                                                                                                                                                                    .
                                                                                                                                                                    b
                                                                                                                                                                    .
                                                                                                                                                                    z)è
                                                                                                                                                                      .oyu/,..c..'
                                                                                                                                                                                 .'
                                                                                                                                                                                  c..yp,
                                                                                                                                                                                       0
                                                                                                                                                                                       :
                                                                                                                                                                                       .
                                                                                                                                                                                       0.-...
                                                                                                                                                                                            -
                                                                                                                                                                                            .--f
                                                                                                                                                                                               w..o.                                                                                                                                                                                                                                              --

-                                              C                t
                                                               ',                                                                                                       ,                                 -                     .                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .



                                               .91I
                                               '
                                                  'lQ.'
                                                      .
                                                      l
                                                      '
                                                      L.>
                                                        % -J
                                                           s/-j
                                                              -
                                                              z
                                                              a
                                                              ;
                                                              ,--f
                                                                 L
                                                                 c?(--
                                                                     .c
                                                                      .,.--Ju>
                                                                             '$.
                                                                               4
                                                                               -,
                                                                                C-/
                                                                                  z
                                                                                  '
                                                                                  -J
                                                                                   lo,z
                                                                                      -
                                                                                      e-.
                                                                                        ck
                                                                                         1$.V.tk.
                                                                                                -p *- .4..,..,-.n. --                                      .
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                      -



... ..... p. u.
        -.'
          â       V../-
                      7              J!z
                                       /'.'e
                                           -*6 r ,= 5--:-r.Jd           .-')oç,.J-ê   .f'<vI. ''-.
                                                                                             .       .''   :-24 /
                                                                                                                ''7-7-
                                                                                                                     > :'       J-Jt                                           .
                                                                                                                                                                                        '

                                                                                                                                                                                                                   . u
                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                 '

          '
          /i
           .$'.c
           !   .n.c)''àzp     ..r(
                                 . -
                                 w.. .
                                     p
                                     -k-
                                       ..-
                                         zzz.  .
                                               c  '
                                                  /
                                                  4
                                    v..... . /.;--- -/.qtt       1
                                                                 -f
                                                                 .'-î,  -slf   ./,: -0-/.a?cz -. .- =.--t-:h- .y
                                                                                                               .
                                                                                                               -./-'
                                                                                                                  .a
                                                                                                                    ./'-.p-.-?coz
                                                                                                                    7                       -.-.
                                                                                                                                          qj'                                               -                                   - - .                                                -.-- -
                                                                                                                                                                                                                                                                                          .              ..
                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                     , .                                                   .- .
                                                       .


          )P
          '  J)
              .7      .        j                            -j        (                    y     -/    -j.- cr-.
                                                                                                               -=-J..
                                                                                                                    ,=
                                                                                                                     <
                                                                                                                     ,
                                                                                                                     .,-,
                                                                                                                        -)
                                                                                                                         ;.
                                                                                                                          *u.   .>J
                                                                                                                                  .=.a .    rz
                                                                                                                                             =.
          j:,   ..s:. ..
                       cz. ?
                           .t-.-...  ?
                                     J'
                                      z.-
                                        pz
                                         J,,.,   -
                                                 0.4
                                                   .-..
                                                      -
                                                      /
                                                      z
                                                      a
                                                      -/c-J/ .#-o1'   ..rg--
                                                                           .
                                                                           ''.,
                                                                              --
                                                                               ,
                                                                               o
                                                                               wo, b.z.
                                                                                      -z-.L..
                                                                                            -.-,. .
                                                                                                  o.,
                                                                                                    .z
                                                                                                     ,/
                                                                                                      ,)
                                                                                                       y                                                                                                                                                                                                                                                                                                                -
                                                                                                                             r
                                                                                                                             -.v
          '                  l                     1 ,..
                                                       J J
                                                         '
                                                         -
                                                         :J
                                                          ..
                                                           -
                                                           ,
                                                           J?.
                                                             z->.- . x .
                                                                       K
                                                                       - -
                                                                         /8
                                                                          J
                                                                          ,.
                                                                           ,, w
                                                                              f/ l
                                                                                 -.  .
                                                                                     ,           J. /
                                                                                                    J .'
                                                                                                                                  y -- -,
                                                                                                                                        .,
                                                                                                                                         p.
                                                                                                                                          --
                                                                                                                                           ,---.                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                              ---
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                    ,.-.


----------
         k1
         '
              t
              .
              2.r
                j- .
                   y
                   .   tzs
                         ' v
                           (
                                  r
                                  .      +
                                         / ,y
                                              gz
                                               -
                                                -
                                                ;
                                                  ;
                                                  .
                                                   :
                                                    ,
                                                    g y
                                                      ,
                                                      -,
                                                       y, /
                                                                   .
                                                                        .
                                                                                -
                                                                                     ,,                   vy-/
                                                                                                             .-gl ..- /.&wrr.---....
                                                                                                                           . .             -..u.,.,-                                            ..
                                                                                                                                                                                                                                                                                                     n.
                                                                                                                                                                                                                                                                                                              u ,
                                                                                                                                                                                                                                                                                                             . .                  ...
                                                                                                                                                                                                                                                                                                                                    .-..
                                                                                                                                                                                                                                                                                                                                                                  ,       ,                       .-
                                                                                                                                                                                                                                                                                                                                                                                                  o

          lt*=el --j-JI  ,..US
                             . .-K.J.Z. .       '
                                                             .J/
                                                             p   -
                                                                 ,p.  ,.,. -./gjg
                                                                                .,
                                                                                 u/z.,..,..y,yv    -au s .v  -v   gt .c..     J g;                                                               .   . ...v - ..-
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                  .,                        .
                                                                                                                                                                                                                                                                                                                                                              -       .                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                        .           . . .. . . - .



            '-p,' J@ Jg.J.Jtz'44j w p--ke-/.a.
                      '                               f-.  -&-r'
                                                               t/.
                                                                 Jt.    '-. y? r-
          l                                                                                             Jt>'-' zv.      /
                                                                                                                        . <-//y
                                                                                                                                           '

           t
           pl                                  .                                       - . px.7,
                                                                                      2.                 .

-..-. . f  2
           l         -.                                -            - -.
                                                                                              (-
                                                                                                              .
                                                                                                                                  .
                                                                                                                                  ,fz.
                                                                                                                                     z'-/
                                                                                                                                       -
                                                                                                                                         z .                       -                                                                                                .
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        -           - -. - .                                                                      -                                           -   - .

                xt' e5.    f. .'c    ,-
                                      .c
                                       'b
                                        z'
                                        y-
                                         r-/
                                           z-
                                            ,l/-.                               -;,-, . :z-tr'-zzz'.z
                                                                                                    -/
                                                                                                     fz J                                                                                                      ,
               J1                                              u
                                                               :. -.'4.,        .
                                                                                -        -               .
                                                                                                         (
                                                                                                         '.-.,/'.,
                                                                                                          zz
                                                                                                          -'
                                                                                                                         '
                                                                                                                         z
                                                                                                                         -
                                                                                                                         '7,  7.... --/.-1                                              -
                                                                                                                                                                                        .
                                                                                                                                                                                                -
                                                                                                                                                                                                  '
                                                                                                                                                                                                  .- s---. ,, .s .                                                                                                                                            v,                              '           '
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                        a.
                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. ...



                               ...--z-j-/I                                                                             #=s v'--vs-t.or.tl-'
                                                                                                                                          /-           '

.         1$.
            .,
             .
             -xs
              :.f:--. '..
                        k-..:               f
                                            '
                                            1 'f -.--v1/vc'o v e.-,'.-.- #.''
                                             ,....<
                                               '.
                                               j
                                                   .
                                                               p-
                                                                -
                                                                '                .t'.lzuz'y-x'r-'-.'.. 'z                                      -. -
                                                                                                                                               ,
                                                                                                                                                 .
                                                                                                                                                   .
                                                                                                                                                                                    -
                                                                                                                                                                                                                   -'
                                                                                                                                                                                                                   s.
                                                                                                                                                                                                                  .-
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                               - .-           .           .                                  . -                                                              -
                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                          -- . - -    ,            .-
                                                                                                                                                                                                                                                                                                                                                                                                        ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                .           -.. .-       .-


                                        $
                                        1
                                        :
                                       ''
                                        j
                                        ij,
                                           l
                                           '
                                          1!
                                             u-p
                                           -2-1-
                                               .
                                               2
                                                f
                                                -
                                                (
                                                 na''irt
                                                . j/,
                                                -
                                                        g
                                                        s$-0-.--v-
                                                                 f
                                                                 -lstg ('io'=çz,-..é7
                                                                            -       -.-
                                                                                         .       j-.
                                                                                    d.,-'-..-?.--/
                                                                                                 3  /
                                                                                                    -y
                                                                                                     #/ ..
                                                                                                         4.y-
                                                                                                            cP'-1-2/'
                                                                                                                    .p
                                                                                                                     -'
                                                                                                                      zt
                                                                                                                       i
                                                                                                                       <
                                                                                                                       .-t
                                                                                                                         j-
                                                                                                                          .
                                                                                                                          8
                                                                                                                          -z'
                                                                                                                            .
                                                                                                                            ?
                                                                                                                            J-/7z
                                                                                                                                /
                                                                                                                                y..-------     -       -        --                      -
                                                                                                                                                                                                                                          .                                     .

                                                                                                                                                                                                                                                                                                                         .
                                               ,
                                               -     hj ,
                                                        !      ?/.
                                                                 u
                                                                 y
                                                                 -
                                                                 l :/,                           .,
                                                                                                  $rp
                                                                                                    h'7,
                                                                                                       .
                                                                                                       --2
                                                                                                         -                                                                                                                                                                                                                                        .


                                               l
                                               ?
                                               '
                                               .'      '-..-.-fTrr' .
                                                êtlf,C Z            /.
                                                                     1,
                                                                      p'
                                                                       .'
                                                                        A//
                                                                         ---'....-                                    k'-. -.-.                                                                               #-/ '-J5î'
                                                                                                                                                                                                                       Ucz'4 -,
                                                                                                                                                                                                                              -)'7u
                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                     - -.- ..--,-             #x/
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                7/-/
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                   .--..
                                                                                                                                                                                                                                                                                                                                   x   E'
                                                                                                                                                                                                                                                                                                                                        f-Lp;                                              .-           --
                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                         --.- .-    ..

                                               t
                                               '
                                               1-
                                                z
                                               ':.>
                                                  'v
                                                   '
                                                   /.,
                                                     Jr
                                                      i$
                                                       '
                                                       .
                                                       ''
                                                        Toîg,k I
                                                               s-ea.
                                                                   t,
                                                                    '
                                                                    l
                                                                    -
                                                                    f.
                                                                   ..e.
                                                                      v
                                                                      -.s
                                                                        ....'
                                                                            ,
                                                                            1 ,v
                                                                               x-m./'
                                                                                    /It
                                                                                      'z
                                                                                       ,b
                                                                                        =z'-.
                                                                                            e
                                                                                            -'.-
                                                                                               a-,
                                                                                                 :
                                                                                                 -1
                                                                                                  .,
                                                                                                   1
                                                                                                   .-,p.
                                                                                                       t
                                                                                                       vc-
                                                                                                         u'/k
                                                                                                            .
                                                                                                            h.m
                                                                                                              p
                                                                                                              -z-/
                                                                                                                 -'-'? -.--.
         )
         '
..... .'..
         t
         'r
          .k.-p,
               o-
                z.
                 -x
                 w  w,g;o-v-'
                            .a.--p
                                 .'
                                  zz-.
                                  ,   vL.
                                        -z
                                         a,
                                          -
                                          J5
                                           -
                                           .
                                           r#....,
                                                 .
                                                 o
                                                 '',-.e.>c  -
                                                            .fcj/
                                                                --
                                                                 /rr.am.  ,
                                                                          z-...
                                                                              s
                                                                              .-.
                                                                                4,..w-----... .. -       ..                                                ' '                     . g                                                                                                                       -uw         = .         =
                                                           .
                                                                      ;-
                                                                       j
                                                                       ,
                                                                       . '
                                                                         'c'm
                                                                            a t
                                                                              ;r                                                                                                                                                                                                                                                                                                  -
         !
         ,Jiz j?jjqn
                   .j-
                    .-(%.J-g/ ..
                               . / -'
                                    t/.
                                      :,:/!
                                          yuv.  '
                                                //
                                                 'j
                                                  -.7..jeûb
                                                          r.
                                                           ,
                                                           .
                                                           c
                                                           ,....,      . -..
                                                                           -   ; -.
                                                                                    .-

                                                                                  -.-.
                                                                                     z;
                                                                                      ?
                                                                                      -- - . -.,. ...-                                 .
                                                                                                                                               .
                                                                                                                                               ...
                                                                                                                                                           ..
                                                                                                                                                                    .

                                                                                                                                                                       . .              . ...                          .       .-                 - . .                                                  .- .. ,                             .-.          .
                                                                                                                                                                                                                                                                                                                                                                          ..   s.

         k
         ''ZJ pzz   '
                    7g ; . .: 7 à d/sv't,xp i?/.,          f-  p
                                                           .- < ...
                                                                   .-
                                                                    1-u
                                                                      .u
                                                                       . .,/.j
                                                                             /
                                                                             -e./-: gy- zw.'  ,
                                                                                              .e...
                                                                                                 .
                                                                                                   ---        ), ,.                    -.
                                                                                                                                                           - .-. --
                                                                                                                                                                                        e 7 ., I .... -r''.--'
                                                                                                                                                                                                             r                                            .- .
                                                                                                                                                                                                                                                             .,--   ..               - - .-
                                                                                                                                                                                                                                                                                        .                                                                                             !
     ..           .. . - ., .   -... 1
                                     (-
                                      22..1ô..tr
                                               '
                                               ..
                                                e..w.8-
                                                      r
                                                      .
                                                      4 :'
                                                         4
                                                         ..,
                                                           -
                                                           .-
                                                            r.
                                                             -
                                                             .
                                                             -t//
                                                               .'
                                                                ,
                                                                s
                                                                zn
                                                                 l
                                                                 k
                                                                 bsc5,..1.
                                                                  '      '
                                                                         .
                                                                         o-.
                                                                           s
                                                                           ..'
                                                                             -
                                                                             ,L1
                                                                               .
                                                                               ,-
                                                                                #-
                                                                                --y.
                                                                                   @.- r-vz M-z''.nr
                                                                                     ztg           't/'
                                                                                                      . r-rn--
                                                                                                             e-.
                                                                                                               cp
                                                                                                                1. ..                                                                                                                                                                                                                                                          -.                 -     - .         .
                                                                                                                                                                                                                                                                                                                                                  .


         li<vs,#,   ./i
                      'Q
                       '' i  ll..-o-fz''r
                                        x--.
                                           p-.p.-.4p  -c'
                                                        > -z  .
                                                              -,ç-$  ,, ,
                                                                        -,.u.&
                                                                             ,  - k
                                                                                  .
                                                                                  - .  r'
                                                                                        .z,'
                                                                                           :-J
                                                                                             '
                                                                                             .
                                                                                             -v-x  .
                                                                                                   r
                                                                                                   -s .j r /l
                                                                                                            '
                                                                                                            , c   '
                                                                                                                  to-a/'
                                                                                                                       a  .                                                     , ,
                                                                                                                                                                                        '




     - vb
         ' ,
           jegVldi     .
                       ,
                    )-'-u-
                    '
                            . I
                             ./- .
                                 i,
                                  .
                               '///.  .,
                                   z1-6'      /,,.

                                             --/d
                                                --   . v
                                                  t6-(/.
                                                       J-.  .
                                                           =. -/-
                                                    ,. - -. .- . .
                                                                --
                                                               ..
                                                                    .  .
                                                                       *-   j/
                                                                         *U/.-   .j , .    ,,
                                                                                            g jg ,. y
                                                                                                    p j,
                                                                                                       y , ,  g
                                                                               % -----. t--.-- ..- .--ny -.,.. ..
                                                                                              'w-a               .pj-
                                                                                                                    p p                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                      -z



    -

         t
         lj
          .

           F '1
              .  , rf
                    -
                    -

                      v
                      s-
                       ,l
                        .

                          -.
                           ,
                           a.
                            -ly
                            - .-  V.
                                   '
                                    pd<.'. /
                                   .- -          .gtr'.- ', m.er/      /ui,
                                                                             ,-.> -FJz
                                                                                     ,
                                                                                     -.,..y'
                                                                                           a .
                                                                                             -T4-
                                                                                                ./-/
                                                                                                   >. .
                                                                                                      t #
                                                                                                        -.p
                                                                                                          -.
                                                                                                           -     -
                                                                                                                 ) -
                                                                                                                   y.- yz ..
                                                                                                                           . .                 -.
                                                                                                                                                            -
                                                                                                                                                               -    -           -
                                                                                                                                                                                   -
                                                                                                                                                                                    ,                                  .-          .                                    - -
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                        .-                                                                                                                                          -   a

         ';SUf-qpu -ctk-. 4-':.../'-S-V /11- - 6Yu
          ,                                                               -kr-#-o&G= .-#=-/-,--            4-K ...-#-.....
                                                                                                                           .           ,                                                                               ,                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                           -
                                                                                                                           ..-.                                                                           - .                             -
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                            '
..       !. ,r-z cre&>
         '
          .                 .                  -tlr ..-.        1.
                                                           .. . . 'z. 't.    t.l..,.-; -e z? '-
                                                                                         --s.n.-h     /  >
                                                                                                         .  a.lly.- ./
                                                                                                                     .e ..                                      .
                                                                                                                                                                --                                                                                                                                                                       .                        - . -           .. . .
                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                             -                          -


         1-1)'p,//h l'
            ,               ,''..& .-*--e J.'L. '
                                                       /-
                                                        k-'
                                                          &-':'-p    -
                                                                     t- p
                                                                        -j   - -U .
                                                                                  o .
                                                                                    ',   - 'pp..- cak -
                                                                                                      '  - >.
                                                                                                            - .7-  '
                                                                                                                   --- -.  -       -                                    - .
                                                                                                                                                                               '
                                                                                                                                                                                            -.
                                                                                                                                                                                             -                                                    .



    J
    ' ,   .5-'t-      . 'e-  ef-htj    '
                                         fj,     .-.
                                                   -tg--#.--,  -/a'Je/?.   sy--p-trvn     .e5   ./ma-.
                                                                                                -        -h-t  -.s-o-.l
                                                                                                                      ...,-
         ' jà u qpnt
  ff?tt, ,
         #    w
                                 y.,'...,..'&,,,-,# ..ts' ' /l.. e.r.       - -.            i-J.
                                                                                             ,      e.#- .    cm.. -- --.                                  .                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                             '

                                                                                                                                                                                                                                                                                                                             .-



    '    '
         #
         j /    4   ees /)z Jt
                 ..l-              '

                                                //,cke-sn on            -u -vl
                                                                             ',/v ,     '
                                                                                        .g.    é4p  -$w v J-- lvrvs-s .                            -
                                                                                                                                                               ,
                                                                                                                                                                   .                                                           -          ..
                                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                                                                      .   .. -
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                   - ..           . - -      -


         'f-
         )  c $?    .
                    J-.
                      k,?,..  LcJ.   y-, tcI  -s-,   k.t.vp ,
                                                            .-1.
                                                               - -.'--
                                                                   ,  ..
                                                                       z
                                                                       r>--
                                                                          'J--- ,-n
                                                                                  -.'
                                                                                    ..>.'.s. c
                                                                                             .z-w./      -'
                                                                                                          a.z% -. - .                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                         .-



.
-'      'j
         -.
         j  '-.(
            -  ...
                 .-s4 kgj- . /sc
                               j-
                               -
                               .  -c
                                , .

                                     .?
                                      -(e..-zl,.t- e..J.hbyjk        mh/,
                                                                        . -..k=g,
                                                                                a
                                                                                u'
                                                                                 -.
                                                                                  /
                                                                                  ay
                                                                                . .-
                                                                                    ,..-.-:./
                                                                                            -/  w#
                                                                                              ---
                                                                                             ..
                                                                                                   wêy).-.j,
                                                                                                     t      ./j
                                                                                                              p.p...-                                                  j
                                                                                                                                                                        .u      .                    - --
                                                                                                                                                                                                        ;
                                                                                                                                                                                                              .. -              .. .
                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                               ..     J.x

          '5'.U Rr- '.:'1 & -            )y-.
                                           '

                                               -
                                               ).-%-  '
                                                      s-'r-e.--     '--...-sJ.
                                                                            - --
                                                                               J'
                                                                                *h -I=+.      - 2IJ
                                                                                              *        -
                                                                                                       'W'
                                                                                                         -(/
                                                                                                           =/5.        ---         .
                                                                                                                                                                                                                                                                                                                                                              .

                                  ..,J/ #eg$$..        #/   .
                                                            s.,
                                                              lg.a..,    oy.j, ... y-r.: ..y..t
                                                                                              ..... c.;
                                                                                                      ..jx...ar  .. . .
                                                       .                                     .
                                                                                                         .                                     ,
        k'' F AI                                                                                                                   ,
                       J.IS             .              . r.--
                                                            . .                                                                                                                                        --                            .'
                                                                                                                                                                                                                                          .-          .       - ..                                                                                                                                                                           . ..


..            .     .
                                               1'M' e:pk;-
                                               .               .    =.                               -                                                                                      .'.               .                    ..
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                              '                                     g        .           .
                                                                                                                                                                                                                                                                                                                                                      '

                                                                                                                                                                                                                                                                                                                                                      -                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                      ,
                                               j -
                                               Case 7:18-cv-00499-NKM-JCH Document 4 Filed 10/18/18 Page 2 of 5 Pageid#: 13
'
*

                                                                               i
                                                                               k




            $                l
                    '-''-P                                                                   *                                                             '                                                     e                                                                                                                                           '                                    -' * .
    .                            .        .. .        . . .. . '                                                                                                                                                                 .               . . .        .                       .       .     .       .



    )))
    .
                                                     j-
                                                  ,.',j,
                                                       -N s..
                                                      '.
                                                            Té
                                                             .
                                                             MI..
                                                                '
                                                                t
                                                                '
                                                                M'
                                                                 --,0.6.
                                                                .,     6
                                                                       ..                                                                                                                            ,
                                                                                                                                                                                                              .,
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                         V-//(7.                  .
                                                                                                                                                                                                                                                                       /4.
                                                                                                                                                                                                                                                                      J-
                                                                                                                                                                                                                                                                      -  j .:
                                                                                                                                                                                                                                                                         .  ué*
                                                                                                                                                                                                                                                                             ;,
                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                             :#
                                                                                                                                                                                                                                                                              -  .v..g,
                                                                                                                                                                                                                                                                               y-/    s.
                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                       .Ja
                                                                                                                                                                                                                                                                                         ?,
                                                                                                                                                                                                                                                                                          .k
                                                                                                                                                                                                                                                                                           .        .
                                                                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                                                                             .,..
                                                                                                                                                                                                                                                                                                                                                                                                    j, t4
                                                                                                                                                                                                                                                                                                                                                                                                        tgp
                                                                                                                                                                                                                                                                                                                                                                                                          .a      .


                   à$W. Vyj         .i
                                     =,
                                      .g--p.s.--j p
                                                  %.y
                                                  .  .-qjy: au
                                                             . '.-=c.#y .yJ ....- a.s-,gyg..-y-y/ k py . *h
                                                                                                          .
                                                                                                          p  .
                                                                                                                                                                                                                                                                                                                                                                             q
                                                                                                                                                                                                                                                                                                                                                                                                   ,. ,




                   '
                   ienjc-pu- e.-d. #-j'r-l---/                   .-6
                                                                   .- p.v/J-'-e
                                                                              g/.i- !y
                                                                                 ,       ..,actpsf   p
                                                                                                     ms- ,-.
                                                                                                      -


                   FJl-i
                       C
                       '-('W* J/za1      ''J-#...-e-4  . />--z.-#
                                                                y-1- /7
                                                                      ,/ f?/z7, .'.r   a.-y,F   -'è''.
                                                                                                     @ - -y                                            .
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                              .-    ,


-                  j -. i=tNKtkt-  rhfsxf-E.bn$'e1'- --fZ. m.-----tii1.                      .
                                                                                                          ,                                                                                          .
                                                                                                                                                                                                                                                                                                            ,.                                                   ,
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                               .,- -


-'-------'---'-'-' !('/-J'     >-s-/f      -a.                                 p-'th.-r-,-g,
                                                                                          .ê-r-ttv g-py-n- - .
                                                                                                                                  m                    y           y                                                                                                              .
                                               coI t fa- sz ,e-e- :cc-cvss /
                                                                       '            '
                                                                                                                                                                   .   ,
                                                                                                                                                                                                                                 -                                                    ,-
                                                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                         .



-- - ----.)            r'      J''œ' :' :r'    .
                                               p
                                               -<.Jeyx-,y.z
                                                          4-.I /J  -tzz
                                                                      ,.-'-
                                                                          14
                                                                           ,,
                                                                            f-,
                                                                              re V #t.1--rz./    -%
                                                                                                  xe-z p
                                                                                                       -.
                                                                                                        4
                                                                                                        -
                        -ik..
                            -p.'                                               ''                                                                 '

                    ,.      , ,.                                               ;g
                                                                                                                         - .
                                                                                                                                      ,
                                                                                                                                          . -
                                                                                                                                              ...,
                                                                                                                                                                                                                                         .-      . -



                                              '
                                              , .1Ciebe
                                                      xg
                                                       ,cg
                                                         oa-uru-,
                                                                -.gu&.,j.-?&ç--l
                                                                               fJ
                                                                               .-y-
                                                                                  yy )j../Jg
                                                                               / w v
                                                                                    '       yj.j
                                                                                               .,. yjjgyy.w..yy s.
                                                                                                                 p.yg
                                                                                                                 .



                                                                                           --f.-J-r-.-- - -- ./- l-> -,-
                                                                                                      ,.     .
                                                                                                                          .
                                                                                                                                  .

                                                                                                                                  '
                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                  . . . ..                                                                                        .                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                             . -   .


                                                                               '
                                                                               # =-fCd&-J'
                                                                                         4>-' ë. 75=-,
                                                                                                     '8 -:-
                                                                                                          'PM
                                                                                                            -.--X-- X J-
                                                                                                                       //
                                                                                                                        -
                                                                                                                        J J#                               .
                                                                                                                                                                       -
                                                                                                                                                                       - -                                                                                                                              .
                                                                                                                                                                                                                                                                                                                         ö'W C'                                                                      /le6 ..-l5.
                                                                                                                                                                                                                                                                                                                                                                                                          /&
                                              .
                                                                               feJec,/
                                                                                     -lr
                                                                                       z-wxwul
                                                                                             ,t-y-r-s-&:1l $,.it q-k-ov/J Je enêp > , sg s '


                                                                                                                                           .
                                                                                                                                              -            -
                                                                                                                                                                                                             ,
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                          -                                                                                  .
                                                                                                                                                                                                                                                                                                                                                     .                           -                            -
                                                                                                                                                                                                                                                                                                                                                                                                                               .

                                                                               1
                                                                               r c-e-yufh-e
                                                                                          -(yI-
                                                                                          .- -r/.
                                                                                                r
                                                                                                .-j..l'zpc-a
                                                                                                           '
                                                                                                           --$--/7tJ/
                                                                                                                    g
                                                                                                                    '
                                                                                                                    .6-a--/.
                                                                                                                           :.l.
                                                                                                                              z-
                                                                                                                               >./
                                                                                                                                 -
                                                                                                                                 'e---.
                                                                                                                                      -                                                 .                                                                                                                                                                                        .                 -      .

           p l    I( le er     --'-r.-,?v'--,'-.i -c
                                                   'er 5J   '-
                                                             t,u---1-,-zsbnes :J-J- .      0-..
    '%
     .-ê.
        ê
        ';
         .-W.-.-.1I
           ''.''.r.
                   j-j ':--
                      e-C
                        .-
                         '
                         F
                         -
                              'AsY
                            ê-S
                              j    k-J
                                 .rp
                                 '
                         'f8,=,'//1.
                                     '- '.t
                                     =5-)X.=.=
                                                 Ce r y>- PJ7 ,
                                               ,,'y.$ yyjyy s ,.b
                                                                     f-.
                                                                       --
                                                                       ,  <
                                                                          -
                                                                          '
                                                                          r-
                                                                           r.
                                                                            /(
                                                                             ,
                                                                             --
                                                                              ' rJ$
                                                                                  7, .v .
                                                                                  .
                                                                                  -
                                                                            yr, yypu,   r,
                                                                                         j
                                                                                         .,jy
                                                                                        .e



                                                                                         y  '    -,
                                                                                                           ,
                                                                                                                                  . s
                                                                                                                                                                                        ,-

                                                                                                                                                                                                             - ..
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                         , ,

                                                                                                                                                                                                                         =
                                                                                                                                                                                                                                 -



                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                  .... .
                                                                                                                                                                                                                                                 .,                   . .
                                                                                                                                                                                                                                                                                              .. .



                                                                                                                                                                                                                                                                                                                         .- -                 -          -               -                    -        . .- . -
                                                                                                             ,?                                                                                 .                                                     y.              -- - = .- -.                                                                                                                                     ,

                 .1esu</1-
                         '
                         ce' )'-c     =X.-inF -L-.z-e.v..a-r- r-e-- zzeJ s/é-.;-'-R
                                         a            -
                                                                               -         .--ay. .---
                                                                                             .                    ,.
                                                                                                                                  -                                                ..
                                                                                                                                                                                            *
                                                                                                                                                                                                     ''
                                                                                                                                                                                                - .-- -
                                                                                                                                                                                                                         ?' .
                                                                                                                                                                                                                         .           -
                                                                                                                                                                                                                                                 ..

                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                    ' ,'
                                                                                                                                                                                                                                                                                                                             . .= ., =
                                                                                                                                                                                                                                                                                                                                                                                          -



                   t
                   ZJ '.
                       -.
                        -f--
                           '.. l-es-.' m.',e '
                                             .:c $  .;î
                                                      'w
                                                       '--.'.-:a.r
                                                                 uf-       .
                                                                                        ,/-- -uf' ;
                                                                   e-.-w g'.' > vœ --.p..                                 .
                                                                                                                              .
                                                                                                                                                                                             .. .-
                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                            ,. -                     -
                                                                                                                                                                                                                                                                                                                                     , ,.
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                          .                                .           - -   ---



                                                      '''.S
                                                      .

                                                          j .
                                                            @y-
                                                              ,.
                                                               ,
                                                               j
                                                               .
                                                               '
                                                               .-
                                                               -F
                                                          j ;.. '
                                                                .
                                                                t
                                                                 -,
                                                                  .-#-r-
                                                                  v    .
                                                                       '.A.
                                                                          ,..
                                                                            #-r.
                                                                            '
                                                                          . '
                                                                               -..y
                                                                                  ))--.f
                                                                                       y
                                                                                       ,
                                                                                       ./y.,,
                                                                                            ys.-.
                                                                                                ,js. ..
                                                                                                      g.
                                                                                                       sy.j
                                                                                                          y.))gy,jj.sasy                                                                                                             .       .    .
                                                                                                                                                                                                                                                          .       . .     :-,.
                                                                                                                                                                                                                                                                                      -

                                                                                                                                                                                                                                                                                              x,)
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                        -            -       -
                                                                                                                                                                                                                                                                                                                             .. .
                                                                                                                                                                                                                                                                                                                                     .-
                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                               .


                                                               .
                                                                           '''-         S-.
                                                                                          B-C/
                                                                                             .P-l7-5'
                                                                                                    .J-
                                                                                                      -,- -.
                                                                                                           -s- .                                                                        ,                                            .
                                                                                                                                                                                                                                                       ''...                                                     ,
                                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                                         y       .
                                                                                                                                                                                                                                                                                                                                             ' ,
                                                                                                                                                                                                                                                                                                                                               ..

                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                     .       ' ''

                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                       .



            -                                               X1y
                                                              ç. y'-.j)
                                                                   .
                                                                       ..-( .
                                                                            -o--.
                                                                             j    ,
                                                                               1- --,
                                                                                    :
                                                                                    g.y=.-
                                                                                        ,
                                                                                          ,
                                                                                          y..
                                                                                            j-)gp,m. g.;.y
                                                                                                  .,% :  uj
                                                                                                          N m
                                                                                                            .aj-.
                                                                                                             j-  j.
                                                                                                                  -.-$ ,--a- o-.....-a.
                                                                                                                                      a..y
                                                                                                                                         ay
                                                                                                                                          ,:.-; yqm.
                                                                                                                                              .---.g,.y.-.p,-.s,g..
                                                                                                                                                                  ,..e.
                                                                                                                                                                      g
                                                                                                                                                                      .
                                                                                                                                                                      .,  jj.
                                                                                                                                                                            y.x    .
                                                                                                                                                                                        .-
                                                                                                                                                                                                                                                                                                                                                                                      ,


                                     ..

                                                          ''',' ct,u.uS-
                                                                   . .
                                                                     ,

                                                                                  a--)  -..-(.   t.
                                                                                                 'l
                                                                                                  X=,Y?&t     -'
                                                                                                              '--.
                                                                                                                 ,-.q. ,
                                                                                                                       .
                                                                                                                       .- ,,V.' Je#..-#-/.'          -.n-v.,
                                                                                                                                                           .
                                                                                                                                                              w-/.
                                                                                                                                                              -   -/ .'
                                                                                                                                                                      .
                                                                                                                                                                      a-k
                                                                                                                                                                      J  -q-Jyer.   j,-                                                                                   .


                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                  =''
                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                            '.
                                                                                                                                                                                                                                                                                                                 .
                                          :''
                                                  '
                                                          .'
                                                             1$'
                                                               ,
                                                                    =1-%d
                                                                       ''
                                                                            ',ln-./o
                                                                               .       i.e-d.. W-9uY'    =
                                                                                                         '.+-'  '#.#
                                                                                                                   '1j'. jq-k-alu      .-b#.*.=w P/X t../r.yj.,.V.Z8
                                                                                                                                        '                  ..
                                                                                                                                                               .
                                                                                                                                                                v                               .-
                                                                                                                                                                                                                             .                    .
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                      . .-
                                                                                                                                                                                                                                                                  . .- -                                                 .       .
                                                                                                                                                                                                                                                                                                                                         = ' .-
                                                                                                                                                                                                                                                                                                                                                             -.. .
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                 - - .-
                                                                                                                                                                                                                                                                                                                                                                                 . .                 .
                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                       - - .           .


    ..
        .       .                .            .   = .-
                                                             )
                                                             I% ;.
                                                               ug .w-
                                                                    .-
                                                                      m-.
                                                                        zyj.
                                                                      = ..
                                                                           -a
                                                                            .-//..-. $
                                                                                     ,..Y,js.r,e
                                                                                              .   ..-ç
                                                                            = ... y . yu......r. . .g
                                                                                                      . m.y..
                                                                                                      .               -
                                                                                                                      ..j.yz..y-j.
                                                                                                                                 - -vj) .  p.g .uj
                                                                                                                                                 . ,jz...         .y,puy,--f -py.,.g.
                                                                                                                                                                  p
                                                                                                                                                                                                         -

                                                                                                                                                                                                         .
                                                                                                                                                                                                             -
                                                                                                                                                                                                             .       .
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,


                                                                                                      '
                                                                                                                                 j             s
                                                                                                                                               u..m.            y
                                                                                                                                                                y j
    -

                                          . .x
                                                             i I.?œ- tY
                                                              IL      .J--  t.4,-  'r C5(.
                                                                                        ..      zJf<- &':-6A# ,f- /'1 61J. = .4J l- A. * 711J
                                                                                                  '
                                                                                                                                          ,
                                                                                                                                                                    .,-e
                                                                                                                                                                       '8-..
                                                                                                                                                                            - $f--      .
                                                                                                                                                                                                                                                                  u
                                                                                                                                                                                                                                                                      -                                          -
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                       -                                       -


                                                          '' (4.Se=   '. y0-.'-C.ej
                                                                                  ,.-
                                                                                    S- 1-j ,d-
                                                                                          -/
                                                                                           - .,
                                                                                              .-.jjei-   ..
                                                                                                          .. f#..#V-
                                                                                                           z-      .
                                                                                                                   ,s.G-'
                                                                                                                        .,.W -   k.v
                                                                                                                                 '  -'',  Z.
                                                                                                                                         u-..- u- .,y., .          j,,                                                                                ,
                                                                                                                                                                                                                                                                                                                                 '



    -
    ox                               '
                                      ''
                                                             ,
                                                             ! feêam;./-k-t.w-,'r>'-n/.//x-#-ec-&.ss-'-q.,.-b-'acszzw-.e-#.tj
                                                               ' ''
                                                                       *
                                                                                    .



                                                                                   .xt.              - - -                                         >-t
                                                                                                                                                     /y
                                                                                                                                                      ..,.
                                                                                                                                                         -.w     ).  ,-
                                                                                                                                                                      .j
                                                                                                                                                                       lk  -.
                                                                                                                                                                            -- .
                                                                                                                                                                               ,
                                                                                                                                                                                    ..-
                                                                                                                                                                                                (.                                                                                            .
                                                                                                                                                                                                                                                                                                  - ...
                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                ,    .


                                                                                                                                                                                                                                                                                                                                                                         ,

                                                             1 I<rlw .' 8y1/p       -         - î-
                                                                                                 -    q-v    -J.
                                                                                                               ,
                                                                                                               -t-. ..
                                                                                                                 -        ?--.l-l -êrwe-r.z
                                                                                                                                          ,.=    cJ-#-?x    '-r
                                                                                                                                                           - - '-e).  a/ -
                                                                                                                                                                         '.    -
                                                                                                                                                                                                                                                                                                        .
                                          .       .        .
                                                             1zl:..
                                                             1- '--
                                                                    ,o.gup --jy
                                                                              -y-yg
                                                                                  .,-.
                                                                                     -, j
                                                                                        .t
                                                                                         .pyy,gggy    j. jy.
                                                                                                           y.g.
                                                                                                             ...y$ - sycj.pypgyeyuj.y. y                                                                                                                              . .




                                                                       .
                                                                               -
                                                                               I                                          yk                               .
                                                                           j '                                       > '..
                       -
                                                                       . 'r
                                                                       !                 '.               ,d.'...
                                                                                                          1,                      ,.              ,.           ,:
                                                                                                                                                                .:
                                                                                                                                                                 .' ,.
                                                                                                                                                                 ,                                                                                                                                                               .                                                                                                 ,
                             l                                                                                                                                                                                                                                                                                           '


                                                                               l
                                                                               t                                                                                                                                                                 3
                                                                               j
                                                                               ,                                                                                                                                                 .                                                                                                                                                                            '
                                                                               l
                                                          !      '
                                                      Case 7:18-cv-00499-NKM-JCH Document 4 Filed 10/18/18 Page 3 of 5 Pageid#: 14
'




                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                        y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x.

                                                                                                                                                     ''.
                                                             $,                       'i r              . '         K    '''.- '
                                                                                                                                                       .                              .
                                                                                                                                                                                                                                                                                                 ;               î.
                                                                                                                                                                                                                                                                                                                 '                                                .                              1
                      ..

                           .
                               '
                               ,
                                   y,
                                   .
                                            %
                                                     .
                                                              Y'
                                                                     .      # Jf  w  ê .Z/
                                                                                        . r*' ./
                                                                                               .A
                                                                                                ZJ
                                                                                                 ,
                                                                                                 .
                                                                                                 .p
                                                                                                  :
                                                                                                  .      ,..
                                                                                                           -.
                                                                                                            .-
                                                                                                             -. .PZC.
                                                                                                                    ,
                                                                                                                    '-J.
                                                                                                                       r     , 7+'
                                                                                                                                .--.                                                                                 &.                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                           r .''/.&'...#/
                                                                                                                                                                                                                                                                                                                                                                          J.        .   .
                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                                                                                                                                                                        /7   ..
                                                                                                                                                                                                                                                                                                                                                                                                                    '
                              Ia           -x                 ,              .        -             ..j..                                                                                                                                                                                                    '                                                                                             '-'
                     .   'N-                     '-          lf-'-'...
                                                                     C-'.
                                                                        W.
                                                                         -u.'
                                                                            -.-J-V/ - C-CC''  C .':','  u ', t'. k' '                                                                                                              .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                          -                   ''
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                          ;--'          .                      -            '

                                        v. I                                                                       Jz.. x           .k                        .=.                              @              :                                             ., '
                                                                                                                                                                                                                                                                             '. ''
                                                                                                                                                                                                                                                                             .                       ';              .''..
                                                                                                                                                                                                                                                                                                                                          ..G.          .x                                   -
                                                                                                                                                                                                                                                                                                                                                                                                               -%
                                                                                                                                                                                                                                                                         '                            .                      M4.                                                        ..        ;
                                                             .e
                                                             .                 'x             .          4     .                                                       .              . .                                                       4              î                 k7 x ..-                                                     v..         s%
                                                                 '
                                                                 A,
                                                                                  u.e . .aj
                                                                                          ,
                                                                                          .)
                                                                                           ...cjp..a.r
                                                                                                     ....). ..,.
                                                                                                               ,.K
                                                                                                                 /,
                                                                                                                  ..,..
                                                                                                                      , .,                                                                                                                                                                             .

                                   x
                                                                 .             sc..
                                                                               .-. .. .
                                                                                                         .
                                                                                                               - .                  ..
                                                                                                                                                         .N           ...
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            y.                                                                       ,
                                                                                                                                                                                                                                                                                                      ,.                             ,,             .,.
                                                                                                                                                                                                                                                                                                                                                    .             juy
                                                                                                                                                                                                                                                                                                                                                                  j kmy...g....
                                                                                                                                                                                                                                                                                                                                                                              t.
                                                                                                                                                                                                              t
                                                                                                                                                                                                              l                                                 ' : #'. > :                                                      .                  .                      .
                                                                                                                                                                                                                                                                    '' .
                                                                                                                            w                ... = -                                                                                                                                                                                                                    / .
             '.      k.k                .                                    .            . .s                  .            x           %,-                      ..                      .                                                                                                  . . .-:
                                                                                                                                                                                                                                                                                                   .                                 .>
                                                                                                                                                                                                                                                                                                                                      .$
                                                                                                                                                                                                                                                                                                                                       )
    -                                                                          . .                  .          .        .           ..        X .. <                                                                               *. .                                                                      . .                                                                            .. . . . .
                                                                                                                                                                                                                                                                                                                                               (,. y                                             (,/ .f
                                                                                              y                .#                                        #                            @'                              '                                                  .p '                                                    '                        .
                                                                                                          .                                                                                                                                                                                                                               * '                     ei

                                        '' '
                                                                                 .
                                                                                     ',
                                                                                      .v                            ''
                                                                                                                   . .,.
                                                                                                                                    l                j .y.,. y
                                                                                                                                                                                      .
                                                                                                                                                                                                                            .          .
                                                                                                                                                                                                                                               -            .
                                                                                                                                                                                                                                                            ;,
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                     .,. ,
                                                                                                                                                                                                                                                                                                         #.zg j
                                                                                                                                                                                                                                                                                                          m    .
                                                                                                                                                                                                                                                                                                               JsW../
                                                                                                                                                                                                                                                                                                               Z      ..g. Q
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           w'W
                                                                                                                                                                                                                                                                                                                           . ..q...y*
                                                                                                                                                                                                                                                                                                                                    .y /q
                                                                                                                                                                                                                                                                                                                                        .,.
                                                                                                                                                                  ,                                                     ,                                   y                    ,
             -.
              :-,                          u     v                    .
                                                                                 .    '                                     --
                                                                                                                                                                          d       ,                . ..                                    -          '                                          -
                                                                                                                                                                                                                                                                                                            j ,. ) , V    x...
                                                                                                                                                                                                                                                                                                                             . q Y
                                                                                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                                                                                             m                                                  .

                                                                                                                                                                                                                                                                                                              j(
                                                                                                                                                                                                                                                                                                               .  ,p   y.
                                                                                                                                                                                                                                                                                                                        S
                                            x, .,            .
                                                                                                                                          ..              . . .                           ,,                            j              .       . . . ,
                                                                                                                                                                                                                                                   ..                    . .,.
                                                                                                                                                                                               .                                                                                                                              '. .                                        .
                 '
                          ..h..
                               -
                           ..'' '
                                  .-                                             ts
                                                                               -.'''
                                                                                                     .
                                                                                                     ' -
                                                                                                                                                                              ,                -
                                                                                                                                                                                                        '
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                       ''&                                            - .'
                                                                                                                                                                                                                                                                         ''.                                ?
                                                                                                                                                                                                                                                                                                            $       . l              g .                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                            '                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                       .-
                                   .
                             - . , ;'
                                     '
                                   :r '-f
                                                         .
                                                                               , ,
                                                                                 ;
                                                                                 .
                                                                                  -
                                                                                       $.
                                                                                                   .-.,-%
                                                                                                    ' .;.
                                                                                                                            ..           .-;
                                                                                                                                         ..
                                                                                                                                           .                                                  ,.       - ..,'
                                                                                                                                                                                                             '''1.
                                                                                                                                                                                                                   - -- , .
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                        --                            à
                                                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      ;6
                                                                                                                                                                                                                                                                                                       .j;
                                                                                                                                                                                                                                                                                                       ( ,-
                                                                                                                                                                                                                                                                                                          .tn. /
                                                                                                                                                                                                                                                                                                         ........
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                   '-.j/
                                                                                                                                                                                                                                                                                                                       y ''.
                                                                                                                                                                                                                                                                                                                       '                      ,
                                                                                                                                                                                                                                                                                                                             - . ,. ....... . .                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                       .                                                                             - ,             .  ;
                                                                                                                        h                            .                                                                                      h                        &                           C'              '' J
                                                                                                                                                                  ' .-                                        N                '       -
                                                 .....               .
                                                                     -                 ,                 .              ;                .                 q-,,.,x,,u
                                                                                                                                                                                                   .
                                                                                                                                                                                                   .                  .% .--                .                                    ;.
                                                                                                                                                                                                                                                                                  ....:. .
                                                                                                                                                                                                                                                                                         $                                                    y                                              '
                                                                                                                                                                                                                                                                                                                                                                                             !-
                                                                                                                                                                                                                                           ..                                        ..--:-                                      -                  .                                        .
                                            k..
                                                             '
                                                             lï
                                                                     .
                                                                               ,
                                                                                 .    . ,
                                                                                        .
                                                                                          .
                                                                                      ... '
                                                                                                         .      .
                                                                                                               ..
                                                                                                                        '
                                                                                                                         .                       .
                                                                                                                                                         . ,.
                                                                                                                                                            .
                                                                                                                                                              .                     8./'
                                                                                                                                                                                  ;..
                                                                                                                                                                                       .'
                                                                                                                                                                                        -,'1.l6.='. e-.                                                                              .-....x-...8.
                                                                                                                                                                                                                                                                                                 F.(.   .. .2 ..;
                                                                                                                                                                                                                                                                                                    //:d-                                                             .........

                                                                                                                                                                                                                                                                                                                                                                                                                        '                xx                 ..
                                                         ..                                              z                                                                                                .                                                                                          t                                              .   ).                                                 :                              x
                                                             .                                            %, i                                                ;q .1                   t                                     .                                                        x                                                   i ''.   ' ''                                                                   ,1
                                                                                                                .                                    , -                                  I '                               *c             -                .= X '-                                  -                   .
                                                                                                                                                                                                                                                                                                                                              'lk '
                                                                                                                                                                                                                                                                                                                                                                                                       '            '
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                         ''           ' '
                                                                                                   1k .
                                                                                                      *.. ;,                               .
                                                                                                                                          . ..           '                    'lkj                                             NK                                        -                                       j:.t.).                                                                                                        ,.
                                                         '               ' ''
                                            .
                                                                      ,  t:'I.n l V','
                                                                         -
                                                                                       i /k.    =''c.
                                                                                                    er .
                                                                                                       / .. X' 7J.'
                                                                                                         - -            .' ,,>'  '/
                                                                                                                                  .p.,.-'
                                                                                                                                        .--./
                                                                                                                                            J
                                                                                                                                            -1 ..J->
                                                                                                                                                   --..X
                                                                                                                                                       .-..
                                                                                                                                                          -.-.- .,wjj=                                                                                                                                        --                                          .
                                    ' . - .:                         ;
                                                                     -----'  ,
                                                                             -q----' N .       zp q , q ; l.z.. ... ,
                                                                                                                    ; j..             .                       r                                                                                                                                                                                                                                   .            ..
                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .

                                                                             %,#- 1- .... - e - J
                                                                                                .L11.fu.,/.
                                                                                                '         /&r'
                                                                                                             '..-,
                                                                                                                 .-'
                                                                                                                   .
                                                                                                                   l-
                                                                                                                    I
                                                                                                                    .IN','C'..P-'Pu= .- i.-0-,-dr''- -- . - -                                                                                                                                                                                                                           .
                                       .'
         -- -
                                    '
                                    ., .    .        -                  &,-.1-
                                                                          -                              .. -
                                                                                                                    .
                                                                                                                    - .
                                                                                                                        .
                                                                                                                                                                              -                                                                                                                                  -           .                                    .                                        .                -                               -   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
             :.                                  .                         ig!!''..                             a. .                     .,
                                                                                                                                          6
                                                                                                                                          ,'
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                           !
                                                                                                                                           j
                                                                                                                                           'l     '   ''.                                      a .à3
                                                                                                                                                                                                   6''
                                                                                                                                                                                                     -
                                                                                                                                                                                                     '
                                                                                                                                                                                                     ï
                                                                                                                                                           ;rr,;-jjr!:;jj-j,,,,+
                                                                                                                                                                               .. w -
                                                                                                                                                                                jm.u,
                                                                                                                                                                                    ,
                                                                                                                                                                                    jj
                                                                                                                                                                                     , w.
                                                                                                                                                                                        ,.,
                                                                                                                                                                                          ., .ox
           ,-                                                                                                                   .

                                                                                                                                          ... ..' 'jjji
                                                                                                                                                      .rjI;j
         ' '<1
                    xN .                                 .                                    .'.             .-...
                                                                                                                  2:.
                                                                                                                  .                        j      .
        ',    ..
        . x .., ., &.                                                                                           .               ,       .u                      c.    .o.                         jw . mj
                                                                                                                                                                                                        j
                                                                                                                                                                                                        rj . .s.,j
                                                                                                                                                                                                                 <a
                                                                                                                                                                                                                  ., . ,. . .,
                                                                                                                                                                                                                    .a.      j
                                                                                                                                                                                                                             s                                                                                                                                                                                      , jj
                                                                                                                                                                                                                                                                                                                                                                                                                    s  ;
                                                                                                                                                                                                                                                                                                                                                                                                                       ,,j
                                                                                          ilL                               ..      '                         jjr, .*Jk-x                               .                              x                                     .
                                                                                                                                                                                                                                                                                                                                              q                   ..                --      aa ..p...v
                                                                                                                                                                                                                                                                                                                                                                                                  v ..z    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            .. .L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                 .                          ..
                                                'X
                                                 ' ,', LP
                                                        -,. -.:
                                                              4.-ît
                                                                  .J'-
                                                                     '8,&4;.. #- u#ujrP
                                                                                     2 .A k ,
                                                                                            u4
                                                                                             '
                                                                                             -u-.-e-C7:.1;.,='4.:. ..
                                                                                                                    -& .,
                                                                     -
                         .: .                                                                                    q                                                                                                                                                           .                                                                                              .
                                                                                                                                                                                                                                                                                                             '
                                                        C - -e&Vt ?.1-   5 - .- o%q /A '' R. 8 5 #- /J'              , .                                                                                                                                             .
                                                                                                                                                                                                                                                                                                         - -                 . -
                                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                                                                                                                           - .
                                    t;
                                   ..
                                                                     .-.
                                                                         .
                                                                                                                                                                                                                                                                                 )                                                                                                                .
                                   &   '
                                                             ' we
                                                                 .'
                                                                  $
                                                                  .
                                                                  'j;?/!k g..
                                                                            x
                                                                            k
                                                                            .
                                                                            yq
                                                                             . ..m:.''-.N.F
                                                                                          w
                                                                                          ..;
                                                                                          .
                                                                                            c.s
                                                                                              ,
                                                                                              .yX.-jg..yw.j
                                                                                                 t jj.*' j
                                                                                                          .g
                                                                                                           u.m;.. ', ...=,.
                                                                                                                          ,
                                                                                                                          .c..
                                                                                                                             =p..j'
                                                                                                                                  .-gm-,-
                                                                                                                                        r ...
                                                                                                                                            L..wgy
                                                                                                                                                 .k..
                                                                                                                                                    gppy
                                                                                                                                                     . .
                                                                                                                                                       ,u                                                                                                                                .                ,                      '                                a                              .,....                 *                9K
        '

             '
             .            .         .,                               j--
                                                                       /5.
                                                                         , ''..- .Jt, .x'
                                                                                        Jl
                                                                                         -'#
                                                                                           ..j
                                                                                             /
                                                                                             '/.
                                                                                               cz. '2
                                                                                                    ,' :rk
                                                                                                         pJ/. . u . ,
                                                                                                                    . yt                                      . -..
                                                                                                                                                                                                                                                                                                                                                              .           . p. ,..,''
                                                                                                                                                                                                                                                                                                                                                                                    # ;.j.c8 .
                                                                                                                  (                                                           .                    . .,                                                     ...,                                     .                                                        .               ç         . .

                                                                     ' 'f(V.'
                                                                            ,
                                                                            '.t.#:.. p.C..,'./ .Qk
                                                                                                 ,.k
                                                                                                   .y
                                                                                                    ,
                                                                                                    .um-oJ.éa
                                                                                                            '
                                                                                                            .
                                                                                                            ,..'
                                                                                                               u/
                                                                                                                . g:
                                                                                                                   .,J
                                                                                                                     (
                                                                                                                     .,
                                                                                                                      /
                                                                                                                      F,.
                                                                                                                        ;   y& ./
                                                                                                                        .,.U-
                                                                                                                            .
                                                                                                                            J    j
                                                                                                                                .g
                                                                                                                                 7
                                                                                                                                 .
                                                                                                                                 )
                                                                                                                                 ..                                       .
                                                                                                                                                                                                                                                                ;



        . .. . ,                                 .. ,
                                                                     '      k                 '.                            - -                                       .                             .                                               e                                                                                                     .                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                           -. ,
             ,        .       ..
                                                                 .         .
                                                                                 .'
                                                                                       y,a'.j.
                                                                                          -  'j-
                                                                                               pu-'.pu.....:.,
                                                                                                             8.w... J.''='
                                                                                                                    .
                                                                                                                         y-'
                                                                                                                           ...,.., ...
                                                                                                                                     ,
                                                                                                                                     '
                                                                                                                                     ...p.... ,.
                                                                                                                                               ;.
                                                                                                                                                g
                                                                                                                                                '.( ..j
                                                                                                                                                      ,..u .
                                                                                                                                                         ' ,.,,
                                                                                                                                                              ..,                     '                          ...-
                                                                                                                                                                                                                .s
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .


                                                                                 .                                      >.                                                                     (                                                                                                                                                                                    ,
                                                                                                   '
                                                     -
                                                                 .                    .             .
                                                                                                                        ..3r - ''* kl.
                                                                                                                                     --                                           .'                    ktk .               .               lr                           à                    .,                       '                                  -.                        .                      .- j
                                                                                                                                                                                                                                                                                                                  .

                                                     =qh
                                                       k
                                                       '
                                                       l
                                                       d
                                                       t:
                                                        i
                                                        p-
                                                       K.:
                                                         .
                                                         çI
                                                         .-'j
                                                            -
                                                            /
                                                            '
                                                            4
                                                            ::*)
                                                            *  .w uj,
                                                                    j
                                                                    p
                                                                    /
                                                                    t
                                                                    -
                                                                 . ..r 1k                                               .- =
                                                                                                                                                          .46
                                                                                                                                                            3'.'' ,  '-'
                                                                                                                                                                       $--
                                                                                                                                                                         l
                                                                                                                                                                         jj
                                                                                                                                                                          pj
                                                                                                                                                                           k
                                                                                                                                                                           j
                                                                                                                                                                           /
                                                                                                                                                         -,. . . w . 'w . .-
                                                                                                                                                                            p,
                                                                                                                                                                             à
                                                                                                                                                                             '
                                                                                                                                                                             4
                                                                                                                                                                             é'   .                                      '
                                                                                                                                                                                                                         q
                                                                                                                                                                                                                         pjJ.. 4k
                                                                                                                                                                                                                                ::
                                                                                                                                                                                                                                 71
                                                                                                                                                                                                                                  4
                                                                                                                                                                                                                                  à
                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                  j..
                                                                                                                                                                                                                                    3
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                    .--                                                  .
                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  ,:
                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                   ;2 .
                                                                                                                                                                                                                                                                                                                                      =' ,
                                                                                                                                                                                                                                                                                                                                         ir
                                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           j-.
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                           .- '
                                                                                                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                    ..-
                                                                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                       '.                                                           . .-
                                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                          4
                                                                                                                                                                                                                                                                                                                                                                                                                                          .t
                                                                                                                                                                                                                                                                                                                                                                                                                                           f
                                                                                                                                                                                                                                                                                                                                                                                                                                           :;
                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                            ç
                                                                                                                                                                                                                                                                                                                                                                                                                                            b.'
                                                 y                       ,..                                                k.j..                t'' t
                                                                                                                                                     ;p
                                                                                                                                                      l,                                                                        ,
                                                                 ,                        CC                                                         ; .g                                                             ., .' 'kj. ...... .
                                                                                                                                                                                                                                          .. ,h                          .
                                                                                                                                                                                                                                                                                                                                                                                            .          ,            .
                                                                                                                                                                                                                                                                                                                                                                                                                    .                ...
                                   .                                                                                                                                              .                                  -*                                                                                                (                                  .                                                         .
                                                                                                                                                                                                                           1           . ....                       =                                    .            ...
                                                                                                                                             .

                                                                                                                                                     1
                                                                                                                                                              .


                                                                                                                                                               X
                                                                                                                                                                                               .
                                                                                                                                                                                                                ..

                                                                                                                                                                                                                                                                .                '
                                                                                                                                                                                                                                                                                                         :'
                                                                                                                                                                                                                                                                                                         t                           ..
                                                                                                                                                                                                                                                                                                                                      .             j
                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                         w.           .

                                                                                                                                                                                                                                                                                                                                                                       jy j...y. ,w.dw
                                                                                                                                                                                                                                                                                                                                                                                     j ..g,w .....
                                                                                                                                         d                     ..
                                                                                                                                                                t                                                                      .                                                                  i '                                                                               r-         .x ,



                                                                                                                                                                                                                                                                                                                                                  k                                           ( ?                           :

                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                         &e                                   #tW                                   ?                                  /7        xN
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (x             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 =




                                                                                                                                                                                                                                            -  i.




                                                 Case 7:18-cv-00499-NKM-JCH Document 4 Filed 10/18/18 Page 4 of 5 Pageid#: 15
                                                              .   vr=> .
                                                        R =% .
                                                        V W
                                                             Yù';8-
                                                                  %
                                                                  -
                                                                   a.%
                                                                     ;
                                                        N ..- .....
                                                        W        .
                                                                       !
                                                                       b
                                                                       -
                                                                    '. w
                                                                        @
                                                                        !
                                                                        -
                                                                       r<
                                                                         I
                                                                         (j
                                                                         -j 'i'yN:j!jf.
                                                                          'y
                                                                        ''&       .
                                                                                                 .
                                                        '
                                                        =>FJ..
                                                        Qs n& w x
                                                              Nx.b. % . .



                                                         ''e
                                                                  w               h >
                                                            Kqz,.,......n.j .. .r.v-..-L..,    < .ov
                                                          .....-                   .....  %b.. i
                                                                                               (
                                                                                               t1:.....,
                                                     NN
                                                      !
                                                      %M N  Nj. %
                                                         w ,o : N
                                                                     .
                                                                                      .


'
                                                            N
                                                            W Nzch
                                                                 , -<
                                                                w z
                                                                    N
                                                             %  . .!.2( ..
     '
     :!
     !::
       :
       ;
       1
       '
       E
       i::2
        ; !
          :
          ,
          .
          -
            t          *f           .,'
                                   ''
                                    '
                                          W
                                          y                  '-
                                                             kN. ''%
                                                                   q-
                                                                    uI.
     -':
       !:
        k;
         ::
          ;::
            ,--
            ! ,-
                               .
                                        .      k
                                               ;
                                               --
                                                ,
                                                :
                                                ,
                                                j
                                                :!
                                            -----i
                                                 .
                                                 ,                Y'v            .
                                                             .                          N
     >
     D
      -                     < a%+                        *
                                                         '
                                                                                 .
                                                                                 '.
                                                                                      :.<                .,
                                                                                          Q'j).
     V X
     w V'Qn
         w &                                                                $-4, I'C >-
                                                                            p
     6<ww
    N.
        G m m      a
                   -
                                                                            G..r3 Ky' 9
                                                                                  >   ..
                                                                                      .
                                                                                      '
                                                                                      .'!
                                   .                                        ('  .Z Z  -'
     N r
     N
        -g
        .
         -g
          -
          gl
           j
           r): ,
         p,-w-'S -...
              o     -q  .---                                                   .çnv z.    '
                                                                                                     .

                                                                             ,            ,.     .       ..
                                                                                                         o
                   A n. >                                                    ?vj
                                                                              .
                                                                             ..
                                                                               ....
                                                                               . .k.6
                                                                                    ,,
                       u '%. =                                               î
                                                                             :
                                                                             $
                                                                             ,
                                                                             :.
                                                                             -
                                                                             y
                                                                             j,;
                                                                              r
                                                                              .
                                                                             -;
                                                                             (r
                                                                              z
                                                                              j
                                                                              4k
                                                                                t
                                                                                .
                                                                               Ct
                                                                               y.
                                                                                -.
                                                                                 .
                                                                                 '
                                                                                 -
                                                                                 ,1pjL)?
                                                                               - .,
                                                                                  .j y
                                                                                     .
                                                                                       f
                                                                                       ?
                                                                                       )
                                                                                       .
                                                                                       .
                                                                                       ,
                                                                                       .
                                                                                      ,,
                                                                                       -
                                                                                       ,
                                                                                       p
                                                                                       .
                                                                                        b
                                                                                        -
                    % > . fù                                                      a
                                                                                    -,
                                                                                     ,

                   x% %                                                                                  *
                      --  cxx                                                                    .
     .                                                                           D  6.''. '
                                                                                                         j-
     %G % <
          .x =
             %                                                               --'3
                                                                             G'
                                                                              è :1
                                                                                 33
                                                                                  1'
                                                                                   t'     l
                                                                                          C
                                                                                          s
                                                                                          i
                                                                                          -
                                                                                          l
                                                                                          '
                                                                                          -l:
                                                                                           :i
                                                                                            l
                                                                                            i.-
                                                                                              ..
                                                                                               6
                                                                                               .:
                                                                                                .3
                                                                                                 ,
                                                                             j
                                                                             !.
                                                                             <'
                                                                              i
                                                                              akJ
                                                                                -s9-
                                                                                   4.
            t
            >Qq -i'm
                   =
                   .
                                                                             M' !Ep
                                                                                  ..
                                                                                   ''. -,-b
                                                                                   ':. '6 't
                                                                                           ?
                                                                                           L
                                                                                           '
                                                                                           -i
                                                                                            .
                                                                                            '
                                                                                            . 'C
                                                                                               E
                                                                                               '
                                                                                               ;
                                                                                               I
                                                                                               E
                                                                                               .
                                                                                                I
                                                                                                '
                                                                                                .
                                                                                                 9
                                                                                                 ;
                                                                                                 'ggj
        * %                                     -
                                                    >                       y ...,û..;, s,
                                                                                         ., -
                                                                                              !;@
                                                                                                T!
                                                                                                 s:i
                                                                                                 . .;.
                                                                                                     '

       N o                                                                  s!
                                                                             .j,
                                                                               s'
                                                                                a
                                                                                4j
                                                                                 .x'
                                                                                   !v
                                                                                    .
                                                                                    y
                                                                                    1-j
                                                                                      ,)
                                                                                       ,  ,
      % ç.
       ,
                                                                                    .                             .
                                                                                                                      .



      M >z                                                                        :
                                                                            4e. p'l.)%.
                                                                                              ,$             *
                                                                                      . $..,.
                                                                                       .

                                                                                 ..
                                                                        j.k
                                                                          3.f jr .
                   $                                                    J
                                                                        iî
                                                                         rt 2
                                                                            j'-,
                                                                        - . .,
                                                                               ,
                                                                               .'
                                                                                -
                                                                                .
                                                                                : . ,.
                                                                               !,
                                                             Z
                                                             z:
                                                             ;
                                                               z k'- .-.c j?,...
                                                              c7                              . ,s
                                                                                                    . .m


                                                             *zx            .?k                                           ,
                                                                                 j
                                                                              j                              tF
                                                                                                             ..



                                                                                                         i
                                                                                   v t           ..
                                                                            ,
                                                                            )
                                                                            ,, j
                                                                             .
                                                                             , y ,vh ,.
                                                                             , .
                                                                                .
                                                                                      q.A




     Case 7:18-cv-00499-NKM-JCH Document 4 Filed 10/18/18 Page 5 of 5 Pageid#: 16
